UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2569



PAUL J. BLOOM; YVONNE BLOOM; JOSEPH SCOTT
BLOOM, Minor,

                                            Plaintiffs - Appellants,

          versus

SCHOOL BOARD OF THE COUNTY OF STAFFORD, VIR-
GINIA; DORIS TORRICE, School Board Chairwoman;
RUSSELL   WATSON,   Superintendent;    ANDREIA
BENGIER, Director of Special Education Pro-
grams; VIRGINIA DEPARTMENT OF EDUCATION,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-95-661-A)


Submitted:   March 21, 1996                 Decided:   March 29, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.

Paul J. Bloom, Yvonne Bloom, Joseph Scott Bloom, Appellants Pro Se.
Kathleen Shepherd Mehfoud, HAZEL & THOMAS, P.C., Richmond, Vir-
ginia; Alison Paige Landry, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order declining to

assert jurisdiction over this action pursuant to the Individuals

with Disabilities Education Act. 20 U.S.C.A. §§ 1400-1485 (West

1990 & Supp. 1995). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny
leave to proceed in forma pauperis and dismiss on the reasoning of

the district court. Bloom v. School Bd. Stafford, No. CA-95-661-A
(E.D. Va. Aug. 15, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2